Citation Nr: 1755990	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-26 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 2006 to February 2010, with service in Iraq.  He died in June 2010.  The appellant is the Veteran's former wife, who brings the claim on behalf of the Veteran's minor child.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  This matter was previously remanded by the Board in August 2014 and July 2015 for additional development.  


FINDINGS OF FACT

1.  The Veteran's official Certificate of Death states that the immediate cause of his death was a contact gunshot wound of the head and that the manner of death was suicide.  
 
2.  The evidence is evenly balanced as to whether the Veteran had a psychiatric disability that was incurred in service and contributed substantially to the cause of his death.


CONCLUSIONS OF LAW

The criteria for the establishment of service connection for the cause of the Veteran's death are met.  38 U.S.C. §§ 1310, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.312 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant seeks service connection for the cause of the Veteran's death, contending that he suffered from a psychiatric disorder that began in service and ultimately resulted in his death.  The Veteran died in June 2010.  The cause of death listed on the death certificate was contact gunshot wound of the head and the manner of death was noted as a suicide.  The appellant reports that the Veteran had psychiatric symptoms that began during service, but that he did not receive adequate mental health treatment following his separation from service, and as a result, began self-medicating with illegal drugs.  

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either (1) the principal (primary) cause of death or (2) a contributory cause of death.  To be considered a principal (primary) cause of death, a service-connected disability, singly or jointly with some other condition, must have been the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to the Veteran's death.  Id.  

The Board finds that the competent and credible evidence is in approximate balance on the issue of whether the Veteran's death was due to a psychiatric disorder that began in service.  An October 2007 service treatment record shows that the Veteran attempted suicide during service.  The record notes that the Veteran had been frustrated with his work and felt "picked on," and that his work-related stress culminated in his supervisor yelling at him extensively.  He reported that, following this incident, he put a gun to his head and prepared to shoot himself, but was deterred after receiving a text message from his wife.  The diagnosis was adjustment disorder due to work and family stressors.  

The competent and credible lay evidence shows that the Veteran continued to suffer from psychiatric symptoms, including periods of suicidal ideation, throughout the remainder of his active duty service and after his separation, ultimately leading to his untimely death.  The most probative evidence in this regard is the written statements from the appellant and the November 2017 written statements from several of the Veteran's fellow service members.  In her written statements, the appellant reported that the Veteran continued to suffer from psychiatric symptoms after his initial suicide attempt in service and became despondent after his deployment to Iraq in July 2008.  She stated that he again threatened to commit suicide, prompting her to contact the American Red Cross in an effort to get him some help.  She reported that he was taken off patrols for a week, but did not receive any psychiatric treatment.  She further reported that when he returned home from his service he was miserable and severely depressed, and that he began to use drugs.  

The appellant's written testimony concerning the Veteran's behavior both during service and after his separation is supported by the November 2017 written statements of Gunnery Sergeant S.M.G., Staff Sergeant K.H., and service member S.E.E.  These Marines served with the Veteran from March 2008 to February 2009, including during his period of combat deployment.  They reported that during their pre-deployment training, it came to their attention that the Veteran had previously made attempts to take his own life.  They confirmed that during their deployment, the Veteran endured numerous stressful events, including conducting vehicle and foot patrols for long hours and coming under direct and indirect fire on several occasions.  They reported that as the deployment progressed, the Veteran's periods of depression increased, and he began to blame the Marine Corps for the dissolution of his marriage.  They stated that a Red Cross message was received by their team leader in January 2009 identifying the Veteran as a suicide risk by his wife.  They confirmed that the Veteran was removed from patrol rotation and seen by the team Corpsman, but returned to full duty after only a brief period, without receiving any professional care.  All three further noted that while on deployment, the Veteran was subjected to verbal and physical abuse by a team leader.  Staff Sergeant K.H., a paramedic with six years of experience working with veterans with mental health disorders, reported that he kept in contact with the Veteran after their return from deployment.  He stated that in the months leading up to his death, the Veteran would have periods of "real bad depression."  These lay witnesses are competent to offer testimony regarding the psychiatric symptoms they observed, and the Board finds their reports to be highly credible given their consistency.  Layno v. Brown, 6 Vet. App. 465 (1994). 

The competent and credible lay statements of record show that the Veteran's psychiatric disorder began during service, continued after his separation from service in February 2010 and eventually led to his death in June 2010, approximately four months later.  See King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Accordingly, service connection for the cause of the Veteran's death is granted.


ORDER

Service connection for the cause of the Veteran's death is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


